*1593Memorandum: On appeal from a judgment convicting him upon his plea of guilty of criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [12]), defendant contends that he did not knowingly, intelligently and voluntarily waive his right to appeal because his responses to questioning by County Court in connection with the waiver were monosyllabic. He further contends that the court’s characterization of the right to appeal was “confusing” and inadequate. We reject defendant’s contention and instead conclude that he validly waived the right to áppeal (see People v Lopez, 6 NY3d 248, 256 [2006]). Defendant failed to preserve for our review his challenge to the factual sufficiency of the plea allocution by failing to move to withdraw the plea or to vacate the judgment of conviction (see People v Lopez, 71 NY2d 662, 665 [1988]), and this case does not fall within the narrow exception to the preservation requirement (see id. at 666). Defendant’s challenge to the court’s suppression ruling is encompassed by his valid waiver of the right to appeal (see People v Kemp, 94 NY2d 831, 833 [1999]; People v McKeon, 78 AD3d 1617 [2010]). We have reviewed defendant’s remaining contentions and conclude that they are without merit. Present — Centra, J.P., Garni, Lindley, Green and Gorski, JJ.